DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed February 15, 2022 is acknowledged. Claims 1, 6-8, 11-13,17 and 22 have been amended. Non-elected Invention and/or Species, Claims 9-13 have been withdrawn from consideration. Claims 1-18 and 21-22 are pending.
Applicant does not provide any response to the previous Office Action that determined claim 14 being directed to non-elected Species. 
Therefore, claim 14 is effectively withdrawn from consideration for directing to non-elected Species.  
Action on merits of claims 1-8, 15-18 and 21-22 follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 22 is similar to that of claim 21.
Applicant is advised to cancel either claim for undue multiplicity.  (See MPEP 2173.05 (n).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 15, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA (WO 2017/149636) of record, or, in the alternative, under 35 U.S.C. 103 as obvious over TANAKA ‘636 in view of SUN (CN 105870154 A). 
With respect to claim 1, TANAKA teaches an electroluminescent device as claimed including a hole inject layer (121), a hole transport layer (122), an electron transport layer (125), and an electron inject layer (126), 
wherein at least one of the hole inject layer (121), the hole transport layer (122), the electron transport layer (125), and the electron inject layer (126) is a target film comprising a small molecular layer (122c) and a large molecular layer (122b) which are arranged in a stacked manner, and 
wherein one of the small molecular layer (122c) and the large molecular layer (122b) of the target film has a cross-linked network structure. (See FIG. 1, device 140b).  

For anticipation (102), the small (122c) and large (122b) molecular layers of TANAKA comprise polymeric materials (¶ [0037]). The polymeric materials are well known to have cross-linked network structure. The limitations are met. 
Therefore, claim 1 is anticipated by TANAKA.  

For obviousness (103), TANAKA teaches the electroluminescent device wherein the target film comprising small molecular layer (122c) and a large molecular layer (122b) which are arranged in a stacked manner. 
Thus, TANAKA is shown to teach all the features of the claim with the exception of explicitly disclosing one of the small molecular layer and the large molecular layer of the target film has a cross-linked network structure.    
However, SUN teaches an electroluminescent device comprising a hole transport layer (203) comprising polymeric materials, wherein the polymeric materials has a cross-linked network structure.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the small and large molecular layers of TANAKA having the cross-linked network structure as taught by SUN to provide the target film having cross-linked network structure.
Note that, the same material is obviously having the same structure, hence cross-linked network structure.  

With respect to claim 2, the small molecular layer (122c) of TANAKA has a thickness (40 nm) larger than that (30 nm) of the large molecular layer (122b).  
With respect to claim 3, the electroluminescent device of TANAKA comprises a first electrode (110), the hole inject layer (121), the hole transport layer (122), an electroluminescent layer (123), the electron transport layer (125), the electron inject layer (126), and a second electrode (130) which are arranged in a stacked manner.  
With respect to claim 4, the hole transport layer (122) of TANAKA is the target film.  
With respect to claim 5, an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device.  
Since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device” is obviously met.

With respect to claim 6, a molecular layer of the hole transport layer away from the electroluminescent layer (123) of TANAKA has an HOMO energy level of 4.6 eV, and a molecular layer close to the electroluminescent layer (123) has an HOMO energy level of 4.76 eV.  
With respect to claim 7, a molecular layer of the hole transport layer away from the electroluminescent layer (123) of TANAKA has an HOMO energy level of 5.1 eV, and a molecular layer close to the electroluminescent layer (123) has an HOMO energy level of 5.7 eV.  
With respect to claim 8, a molecular layer of the hole transport layer (122) of TANAKA close to the electroluminescent layer (123) has the cross-linked network structure.  
With respect to claim 15, a material for the large molecular layer of TANAKA is polythiophene or polyaniline, and a material for the small molecular layer is ethylenedioxythi ophene or triphenylamine.   
With respect to claim 21, TANAKA teaches a display panel, comprising a substrate (100), and a plurality of electroluminescent devices (140), as shown in claim 1 above, on the substrate (100).  
With respect to claim 22, TANAKA teaches a display device, comprising a display panel and a plurality of electroluminescent devices as shown in claim 1, wherein the display panel of TANAKA comprises a substrate (100), and the plurality of the electroluminescent devices are arranged on the substrate (100). 

With respect to claim 17, TANAKA teaches a method for fabricating an electroluminescent device as claimed, including: 
forming an electroluminescent device (140) on a substrate (100), wherein the electroluminescent device (140) comprises a hole inject layer (121), a hole transport layer (122), an electron transport layer (125), and an electron inject layer (126), 
wherein at least one of the hole inject layer (121), the hole transport layer (122), the electron transport layer (125), and the electron inject layer (126) is a target film comprising a small molecular layer and a large molecular layer which are arranged in a stacked manner, and
wherein one of the small molecular layer (122c) and the large molecular layer (122b) of the target film has a cross-linked network structure. (See FIG. 1, device 140b).  

For anticipation (102), the small (122c) and large (122b) molecular layers of TANAKA comprise polymeric materials (¶ [0037]). The polymeric materials are well known to have cross-linked network structure. The limitations are met. 
Therefore, claim 17 is anticipated by TANAKA.  
For obviousness (103), TANAKA teaches the electroluminescent device wherein the target film comprising small molecular layer (122c) and a large molecular layer (122b) which are arranged in a stacked manner. 
Thus, TANAKA is shown to teach all the features of the claim with the exception of explicitly disclosing one of the small molecular layer and the large molecular layer of the target film has a cross-linked network structure.    
However, SUN teaches an electroluminescent device comprising a hole transport layer (203) comprising polymeric materials, wherein the polymeric materials has a cross-linked network structure.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the small and large molecular layers of TANAKA having the cross-linked network structure as taught by SUN to provide the target film having cross-linked network structure.
Note that, the same material is obviously having the same structure, hence cross-linked network structure.  

With respect to claim 18, the small molecular layer of TANAKA has a thickness (40 nm) larger than (30 nm) that of the large molecular layer.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA ‘636 and SUN ‘154 as applied to claim 3 above, and further in view of CHUNG et al. (US. Pub. No. 2018/0062030), KIMURA et al. (US. Pub. No. 2007/0075627) and MURAKAMI et al. (US. Pub. No. 2005/0212003) all of record. 
TANAKA teaches the electroluminescent device as described in claim 3 above including both a material for the first electrode (110) and a material for the second electrode (130) are tin indium oxide (ITO), a material for the electron transport layer (125), a material for the electron inject layer (126), and a material for the hole inject layer (121). 
Thus, TANAKA is shown to teach all the features of the claim with the exception of explicitly disclosing specific materials for the electron transport layer, the electron inject layer, and the hole inject layer.    
However, CHUNG ‘030, KIMURA ‘627 and MURAKAMI ‘003 teach a electroluminescent device including:
CHUNG ‘030, FIG. 1: a material for the electron transport layer (40) is tungsten oxide;
KIMURA ‘627, FIG. 12A: a material for the electron inject layer (1205) is molybdenum oxide; and 
MURAKAMI ‘003, FIG. 6: a material for the hole inject layer (127) is vanadium oxide.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the electron transport layer, the electron inject layer, and the hole inject layer of TANAKA and SUN utilizing tungsten oxide, molybdenum oxide and vanadium oxide, respectively, as taught by CHUNG, KIMURA and MURAKAMI to provide the electron transport layer, electron injection layer and hole injection layer for the electroluminescent device.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
  
Alternatively, Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA ‘636 and SUN ‘154.
With respect to claim 5, TANAKA teaches the electroluminescent device as described in claim 4 above including the hole transport layer (122) is the target film, wherein the target film (122) of TANAKA comprising the small molecular layer and the large molecular layer, which are arranged in the stacked manner.  
Since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “an HOMO energy level of the small molecular layer and an HOMO energy level of the large molecular layer of TANAKA increase in a hole transport direction of the electroluminescent device” is obviously met.

With respect to claims 6 and 7, As best understood by Examiner, since the materials of small molecular layer and the large molecular layer of TANAKA comprising the same materials as that of the invention, the limitation “a molecular layer of the hole transport layer away from the electroluminescent layer (123) of TANAKA has an HOMO energy level of 4.6 eV (or 5.1 eV), and a molecular layer close to from the electroluminescent layer (123) has an HOMO energy level of 4.76 eV (or 5.7 eV)” are met.  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829